Citation Nr: 1438683	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to July 1972, with additional service in the Indiana Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2012, the Board remanded the claim to schedule the Veteran for a VA examination and to associate the most recent VA treatment records with the claims file.  The Veteran underwent a VA examination in August 2012 and all treatment records through 2012 appear in the electronic claims file.  The Board finds that the remand directives were completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected bilateral hearing loss was manifested by Level I hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 
Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in September 2007 prior to the initial rating decision in January 2008.  The letter informed the Veteran of the evidence necessary to establish service connection.  The September 2008 SOC provided the Veteran with the relevant rating criteria for hearing loss.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with adequate audiological examinations.  The Veteran's service treatment records and VA treatment records were associated with the claims file.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claim.

There are two audiological examinations of record.  The examinations in November 2007 and August 2012 provide the information required to determine the appropriate disability rating under the schedular criteria.   

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In the present case, the November 2007 examiner did not specifically outline functional impairment; however, the August 2012 examiner noted the Veteran's difficulty hearing conversations on television and that he had been prescribed hearing aids.  The Board has the entire record for review, including VA treatment records from 2007 onward and statements submitted by the Veteran.  The Board concludes that the requirement that the functional effects of the hearing disability be described has been effectively met. 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II.  Entitlement to a Compensable Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In this case, the Veteran believes he should be granted a compensable rating, in part, because he was provided hearing aids on account of his hearing loss. 

The Veteran filed a claim for service connection for bilateral hearing loss in May 2007.  In November 2007, he underwent a VA examination in connection with his claim.  An audiogram yielded the following results with puretone thresholds, measured in decibels:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
35
35
50
      50
Left Ear
25
30
30
50
50

The average decibel loss was 42.5 decibels in the right ear and 40 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 100 percent for both ears.

Using Table VI, these audiometric test results show the Veteran had Level I hearing acuity bilaterally in November 2007.  Applying Table VII to these results, the Veteran's hearing loss did not meet the criteria for a compensable rating at that time.

The Veteran filed a Notice of Disagreement as to the initial noncompensable rating and in February 2012, the VA remanded the claim for another VA examination to reassess the Veteran's hearing acuity and determine whether it had worsened within the appeal period and to update the claims file with the most recent VA treatment records.

A July 2008 record indicates a reassessment of the Veteran's hearing after the November 2007 examination, although audiometric testing was not performed.  Word recognition was noted to be excellent and it was noted there was no significant change from the last examination. Records in 2009 indicated "some difficulty hearing" and "decreased hearing" but no further explanation as to functional impairment or any objective evidence indicating further loss in hearing acuity.  Records dated in January and February 2010 indicate that the Veteran consulted an audiologist about hearing aids. He noted his wife often had to repeat things and also he had to turn the television up in order to hear it.  In February 2010, it was noted that his word recognition was excellent and there was a hearing decrease of 10 decibels at 1,000 Hz and 4,000 Hz on the right side and a decrease of 10 decibels at 4,000 Hertz on the left side since the last hearing evaluation in November 2007.  The Veteran was fitted for hearing aids in March 2010.  There is no further evidence prior to the August 2012 VA examination that indicates additional loss of hearing.
The August 2012 audiogram revealed the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
45
35
60
55
Left Ear
30
45
40
60
55

The average decibel loss was 49 decibels in the right ear and 50 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 96 percent for the right ear and 100 percent for the left ear.  When asked about the functional impact of his hearing loss, the Veteran reported difficulty hearing in conversations on television and that he was issued hearing aids by VA.

Using Table VI, the audiometric test results show the Veteran had Level I hearing acuity bilaterally in August 2012.  Applying Table VII to these results, the Veteran's hearing loss did not meet the criteria for a compensable rating at that time.

Upon review of the two VA examinations of record and the VA treatment records, the Board finds that the record does not demonstrate entitlement to a compensable rating for bilateral hearing loss at any time during the appeal period.   Higher evaluations are assigned for more severe hearing impairment when reflected as such by objective audiological testing.

Notably, the Veteran has not alleged that his hearing has worsened since the most recent examination in August 2012.  Given the regulations concerning hearing loss ratings, an compensable schedular rating cannot be granted at this time.

Because the preponderance of the evidence is against the claim,  the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 



III. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

Here, the rating criteria reasonably describe the claimant's disability level and symptomatology.  There is no evidence of record that the Veteran is unable to work or has had to miss work because of his hearing loss or that the rating schedule is inadequate for purposes of rating the Veteran's service-connected disability.  Therefore, referral for an extraschedular rating is not warranted.

Finally, the Board has considered that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no evidence in the record that the Veteran is unemployable or unable to retain or follow substantially gainful employment due to his hearing loss and/or tinnitus which are his only service-connected disabilities.  Therefore, the issue has not been raised and further contemplation of a TDIU is not warranted.


ORDER

A compensable rating for service-connected bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


